 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 1of11

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

UNITED STATES DISTRICT COURT
for the

Southern District of New York

Civil Division

aml 9 CV 6992

(to be filled in by the Clerk’s Office)

 

Quincy Magee

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

Jury Trial: (check one) [-] Yes [] No

q2

The Walt Disney Company

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please ate
write “see attached” in the space and attach an additional page — =
with the full list of names.) rs

Qo? -

Net ee ee ee” ee ee ee Le ee es es 8

an

COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT
(28 U.S.C. § 1332; Diversity of Citizenship)

1 The Parties to This Complaint
A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Quincy Magee
Street Address 141 N Wilton St.
City and County Philadelphia
State and Zip Code PA 19139
Telephone Number 2157969547
E-mail Address quincy.magee(@email.com

 

Page 1 of 5
 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 2 of 11

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (iffnown). Attach additional pages if needed.

Defendant No. i

 

 

 

 

 

Name The Walt Disney Company
Job or Title (if hr:0wn)

Street Address 500 S Buena Vista St.

City and County Burbank

State and Zip Code CA 91521

Telephone Number $18-560-1000

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

Name The American Broadcasting Company
Job or Title (known)

Street Address 77 West 66" Street

City and County New York

State and Zip Code NY

Telephone Number 212-456-7297

 

E-mail Address (fiaown)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if kiown)

 

 

 

 

 

 

 

Defendant No. 4

Name

 

Job or Title if town)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of 5
 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 3 of 11

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

Ii. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A.

The Plaintiff(s)

1.

If the plaintiff is an individual
The plaintiff, frame) Quincy Magee , 18 a citizen of the

 

State of frame) Pennsylvania

 

If the plaintiff is a corporation

The plaintiff, ‘rame) , 1S incorporated

 

under the laws of the State of (name) :

 

and has its principal place of business in the State of frame}

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

The Defendant(s)

i.

If the defendant is an individual

 

 

The defendant, (name} , is a citizen of
the State of (name) . Orisa citizen of
(foreign nation)

 

If the defendant is a corporation

The defendant, (xame) The Walt Disney Company , is incorporated under
the laws of the State of (name) CA , and has its
principal place of business in the State of (name) CA

 

 

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in frame) California

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

The Amount in Controversy

The amount in controversy~the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 4 of11

Pro Se 4 (Rev, 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

 

Includes revenue and value from the "beginning of time" to the date of the agreement and subsequent
revenues and value since the date of the agreement, types of property include: musical rights, copyrights,
master recordings, motion picture rights, film and television rights, intellectual proprerty, real estate and
patents valued at more than 50 Billion USD.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legai arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

 

The plaintiff, (pame} Quincy Magee , and the defendant,
(name) The American Broadasting Company , Made an asreement or contract on
(date) Nov. 4" 2014 . The agreement or contract was foral or written) written . Under that

agreement or contract, the parties were required to (specify what the agreement or contract required each party to do)

Make "certain of sums" of Quincy Magee from the beginning of time, to compensate Quincy Magee for
cooperation including time and expenses.

 

The defendant failed to comply because (specify what the defendant did or failed to do that failed to comply with what the
agreement or contract required)

Failed to provide certification of sums, failed to provide compensation for time and expenses for cooperation,
failed to fullfill fiduciary duty.

There was an attempt to use the release in the agreeement to cover attempted retaliation, attempted fraud,
attempted extortion reported as part of civil case 17CV2842, United States District Court for the District of
Columbia, and 17C'V5892, The Southern District of New York

 

The plaintiff has complied with the plaintiffs obligations under the contract.
Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4of 5
 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 5of11

Pro Se 4 (Rev, 12/16) Complaint for a Crvil Case Alleging Breach of Contract

 

Quincy Magee requests the court to order The American Broadcasting Company and The Walt Disney Company
to pay Quincy Magee compensory damages in the form of money for all of his property which was damaged or
lost due to their failure to comply with this agreement including any property damaged or lost due to any
retaliation, fraud, or extortion which resulted from the the agreement.

Quincy Magee also asks the court to order The American Broadcasting Company and The Walt Disney
Company to pay him damages for the personal injury he experienced which they sought to cover with the
agreement or which resulted from their failure to comply with the terms of the agreement, including puntive
damages for the wilful nature of the negligence and malefeasense

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
l agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: A IOlY

Signature of Plaintiff respi
Printed Name of Plaintiff oP Man

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 5 of 5
 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 6 of 11

Gre

November 4, 2014

Mr. Quincy Magee .

639 Lenox Avenue
Apartment SF

New York, New York 10037

The following will confirm our agreetnent regarding your employment at American
Companies, Inc., a subsidiary of ABC, Inc. (hereafter collectively referred tn as
"ABC" or the “Company"}: ,

i. You have tendered your resignation ad ABC bas accepted your resignation,
effective November 28, 2014 {the “Separatian Date”). .

2. After the Separation Date, you shall receive your final paycheck and payment for
your accrued and unused 2014 vacation entitiement. The payment for sccrued and ummused
vacation is not compensation for the purposes of any benefit plan of ABC os The Walt Disney
Company (“Disney”) and there shail be no contribution to any plan as a result of that payment.
‘The sums set forth herein, less appropriate deductions and withholdings for federal, state and
local taxes, shall include aff of the monies due you from the Company, contractual or otherwise
to which you may be entitled except for any vested benefits you may have mm the Disney
Retirement Plen and the Disney Savings and Investment Plan.

3. ‘Your medical, dental and vision coverages under the Disney Signature Ptan shall
end on the Separation Date at which time you shalt be eligible to continous medical, dental, and
vision coverages at your own cost under the Consolidated Omnibus Budget Reconciliation Act
CCOBRA" for up to eighteen (29) months. Your life insarance coverage shall end on the
Separation Date at which time you shall be eligible to convert your coverage to an individual
policy at the insurance cattier’s prevailing rates.

4. Your participation in the medical, retixee medical, dental, vision and lifp insurance
plans set forth above shall be subject to and in accordance with the temns and conditions of each
plan. Any changes in the terms of coverage (inclnding continvation of coverage, covered
conditions, available benefits, deductible levels, cont of coverage, etc.) applicable to plan
participants generally shall apply to you and your eligible dependents, You may contact the
Benefits Department if you need information or have questions about benefit coverage.

5. _. Your participation in all other Company benefits plans, other than those set forth:
in this Agreement, shall cease on the Separation Date or the date you secure alternative
employment, whichever is earlier. ;
Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 7 of 11

Mr, Quincy Magee
Novernber 4, 2014 .

Page 2

6. By the Separation Date, you agree to retum to ABC all Company peopesty in your
possession, custody or control, including, but not limited to, your identification cand, Company
Oredit cards, computer equipment, business Ses and seconds, beeper/pager aud office keys

7. The Company shail not oppose your application for unemployment insurance.
made after the Separation Date. The Company’s intemal records shalt reflect that you are

eligible for rehire by the Company.

8. {@)} in. consideration for the Company's agreement to provide you with certain
of the sums and benefits set forth herein, you, on ochalf of yourself and your heirs,
representatives and assigns, hereby release and dischargs ABC, its parent companies, and all of
its or their subsidiaries and divisions, and all of the respective cument and former directors,
officers, shareholders, stiocessors, agents, attomeys, representatives and employees of cach -
(released parties"), of and from any and al} claims you ever had, now have, or may in the forure
assert regarding any matter arising from the beginning of time to the effective dato of this
Agreement, including, without Enzitetion, all claims regarding your employment with or.
separation from ABC, any claim for equitable relief or recovery of monies or damages, any
contract claim {express or implied), any tort claim, any claim for wages or benefits fincluding,
but not Emited to, any claim under the Employee Retirement Income Security Act), any claim for
breach of 2 fir employment practice law {inchiding, but not limited to, Title Vii of the Civil

‘Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Americans With Disabilities

Act of 1990, the Family and Medical Leave Act, the New York State Human Rights Law, and the
Wew York City Human Rights Ordinance} and any violation of any other local, state or federal
jaw, ordinance, regulation or statute (released claims”}. You farther agree not to initiate any
claim, arbitration, suit, acton, charge, complaint, grievance, investigation or other proceeding _
against the released parties. You sepresent that you have not filed or initiated any such —

‘proceedings sgainst the released parties. Notwithstanding the foregoing, you shall retain all --
' Yights to the song “We Ahways Been Covi" and, in the event that the Company elects to use this

, ri) ‘You represent that your actions and condact while exaployed at ABC were in
good faith. Based an and subject to your representations, the ABC Released Parties hereby releases
you, your heirs, representatives, executors, administrators, successors and azsigns from any end all
claims the ABC Released Parties ever had, now have, or may in the future assert regarding any
matter atising from the beginning of time to the date of this Agreement, inchiding, without
imitation, ali claims regarding your employment with or separation from ABC, Notwithstanding the .
foregoing, nothing contained hesein shal? affect ar release any right of the Company to enforce the
fenus of this Agreement.

9. Pursuant to and as pert of your complete, total release and discharge of the

Teleased parties, you agres, unless called for by court order, subpoena, ar formal written -
discovery request not t9 assist or otherwise participate in (except ¢s set forth in paragraph 12
Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 8 of 11

November 4, 2014

Page 3

herein) any claim, erbitration, suit, action, charge, complaint, grievance, Investigation ar other
proceeding of any kind im any forum which relates to any matter that mvolves the released parties |
that occurred on ar before the offective date of this Agreement. You agree that you will provide
prompt notice of any such subpoena or court onder, in advance of the reburn date, to the Office of
the General Counsel, ABC, inc., 77 West 66th Street, New York, NY 10023.

10. You agreo that any confidential or proprietary Information you acquired during
your employment with ABC shall not be disclosed sither directly ar indirectly, toaay otter
persog or used by you in pursuit of other interests.

32. You agree that neither you nor anyone acting on your behalf shal publicize,
disseminate or otherwise make known, either directly or indirectly, the terms of this Agreement
or the negofiations leading thereto, to any other person except to your spouse, taxing authorities
and to those individuals rendering professional financial or legal advice, or untess called for by
court order or other compulsory process of law, regular an its face,

ee You agree to yravie reasonable cooperation tp ABC, iis parent connpenics, nd
all of its or their subsidiaries and divisions in their defense of or other participation in any
complaint, lawsuit, grievance, arbitration, investigation or action which has been or may be filed ©
or commenced. You further agres to provide reasonable cooperation to the Company in
responding to requests for information you may receive from time to time arising out of or
related to matters within the scope of your employment. The Company shall reimburse you any
and all of your time and actual expenses incurred in conmectian with this paragraph.

7 You acknowledge that you have becu given a reasonable amount of time within
which to consider this Agreement. During that period, you have had the cpportunity to review.
this Agreement with counsel of your own choosing, have read this Agreement carefully and/or
had it read by your counsel, and are fally aware of and understand the Agreemment's contents and
' legal effects. IT IS RECOMMENDED THAT YOU CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT.

14. This Agreement automatically becomes enforceable and effective on the date this
. Agreemunt is signed by the last party ("effective date”).

- a: This Agreement does not constitute an admission by ABC or by you of any
Violation of any federal, state, local or administrative statute, ordinance, regulation or provision.

16. This letter sets focth the entire agreement between you and ABC and supersedes
any ang ail prior oval or written agreements oz understandings between you ans ABC conceming
this subject matter. This Agreement may not be altered, amended or modified except by 2 further

writing signed by you and an authorized representative of ABC.
 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 9of11

Mr. Quincy Magee
November 4, 2014

Page 4

17. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to conflicts of law rules. New York County shall be the
exclusive forum for the resolution of disputes between the parties arising out of this Agreement
or its performance. :

¥f the foregoing correctly and fully recites the substance of our agreement, please so
signify by signing in the space below.
Sincerely,
American Broadcasting Companies, Inc.
a subsidiary of ABC, Inc.

By: ANE cf te ke Eldpee

Tam fully aware of and understand this Agreement's contents and I am entering into this
Agreement knowingly, voluntarily, willfully and free from any coercion or duress.

ACCEPTED AND AGREED:
7D <u, NM ai/iif
ancy) Date

 
 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 10 of 11

 

Quincy Magee

141 N. Wilton St.
Philadelphia, PA, 19139
215.796.9547

July 237 2019

 

Notice of Breach of Contract

Quincy Magee believes the release in this agreement was designed to be used to provide cover for an attempt at
retaliation, intimidation, harassment, fraud and extortion, which lead to personal injury as reported in federal court.

The Wait Disney Company and American Broadcasting Company were in breach of contract.

(2.) The compensation Quincy Magee was provided when he resigned from ABC in 2014 did NOT “...include all
the monies due to Quincy Magee from the Company, contractual or otherwise...” It is clear the work he has done on
behalf of ABC and the The Walt Disney Company before during and since 2014, were not made “certain” as
outlined in this agreement. Quincy Magee demands The Walt Disney Company to provide a complete ‘certification
of the sums.' As required by the contract, to include the full scope of Quincy Magee’s work with the Walt Disney
Company and its subsidiaries, “contractual or otherwise...”

(8.) The agreement confirmed Quincy Magee is to retain the rights to his project “We Always Been Cool,” which
was selected as a finalist in the DATG Short Film Festival in 2014, as weil as, all his writings and compositions. It is
clear from his reporting that his musical works, and writings have been used by and the Walt Disney Company, as
well as other media companies.

(8.) (a) Quincy Magee would like this agreement to identify the persons by name, who The Walt Disney Company
would like "released and discharged” Quincy Magee would like to ensure the release is not used to cover fraud,
domestic violence, or any artifice or obstruction which he reported to the authorities.

(12.) Quincy Magee is to be compensated for his “cooperation” which resulted from this agreement and his
subsequent work with ABC and The Walt Disney Company as described. It is clear from his financial hardship he
reported in the Southern District of New York, which resulted from the breach of this agreement, that he was NOT
compensated for his expenses and time.

Quincy Magee requests a corporate credit card to facilitate the payment of his expenses for “cooperation” as
described in this agreement. He also requests to be paid for his expenses and his time. He also requests a conference
to review “all the monies due to Quincy Magee from the Company, contractual or otherwise...”
 

Case 1:19-cv-06992-UA Document1 Filed 07/26/19 Page 11 of 11

 

          
 

 

1G trOz £0z6 Lzeo 2918 Sose

     

      

| FiOz ARyy "ae 7
oreqe] ashy leuonewejuy pue oNSEWOGg 404

"ADIAYAS TLS, Od |
SALVIS OFLINA Ea

 

 

   
         

  

YAgWNN DONIMOVEL SdSn

6b/ye/z0 ‘AVG AWSAITAG G31035dx5

      

BEER
a

EAE

       

* TIVW x
PALO d

 

 

    

 

   
     

          

 

 

B}-£EGSh INGORTH z0001
02'9$ 8001
WY “Seana
6 ONY
. 6elet a
Yd vine Bavil q
EL-ZEESb LASOESH 2000! Oivd S9v1s0d ‘sf
09'0$ 000!
INNOWY “Aisarte
6) 'ee tar rd
d ‘Wild wind Ea
¥
Nx 3 AP
dvd aovis PA

 

 
